 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   TREMAINE OLIVER,                                      Case No. 1:19-cv-00136-EPG (PC)
12                  Plaintiff,                             ORDER DENYING PLAINTIFF’S MOTION
                                                           TO AMEND EVIDENCE
13          v.
                                                           (ECF NO. 14)
14   C. FEIFFER, et al.,
15                 Defendants.
16            Tremaine Oliver (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
18   complaint commencing this action on January 31, 2019. (ECF No. 1).
19            On April 5, 2019, Plaintiff filed a motion to amend evidence. (ECF No. 14). It appears
20   that Plaintiff is attempting to supplement his complaint via this filing. However, this is an
21   inappropriate method of amending a complaint. Under the local rules of this district, “[u]nless
22   prior approval to the contrary is obtained from the Court, every pleading to which an
23   amendment or supplement is permitted as a matter of right or has been allowed by court order
24   shall be retyped and filed so that it is complete in itself without reference to the prior or
25   superseded pleading.” Local Rule 220.
26            Thus, Plaintiff’s motion to amend evidence will be denied. If Plaintiff wants to add
27   additional allegations into his complaint, he should file an amended complaint that is complete
28   in itself.

                                                       1
 1         Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s motion to amend
 2   evidence is DENIED.
 3
     IT IS SO ORDERED.
 4
 5
        Dated:   April 9, 2019                           /s/
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
